DETAILED ACTION
Status of Claims
Claims 1-2, 4, 7-9, 11, 14-17, and 20-23 have been amended.
Claims 1-5, 7-12, 14-18, and 20-23 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejection:
	Applicant submits that the present claims are patent eligible under 35 USC 101. The examiner agrees. While the present claims recite a judicial exception or commercial or legal interactions in the form of contract fulfillment, said judicial exception is placed into practical application. Specifically, the use a ledger sensor to search/query an independent database for the purposes of collecting specific data from received contracts/transactions provides sufficient improvement to the field of contract fulfillment to place the recited judicial exception into practical application. Therefore, the examiner will rescind the previously issued 101 rejection.

103 Rejection:
Applicant’s arguments have been considered and are moot in view of new grounds of rejection.

Claim Interpretation
In regards to claims 10, 11, and 16, the claims cannot be given patentable weight as they are directed to limitations outside the scope of the claimed invention. Claims 10 and 11 depend on claim 8 which recites a claims comprising at least one hardware processor performing claimed functionality. However, claim 8 does not recite any form or structure implementing or performing the function of the claimed “smart contract registry database”. For this reason, the examiner must determine that the “smart contract registry database” is not contained within the scope of the claimed invention. Thus any further limitations specifying description, functions and structure of the “smart contract registry database” and any entities within said database, including within the dependent claims, cannot be given patentable weight. Claims 10, 11, and 16 recite such limitations. 
Specifically, claim 10 recites: “wherein the smart contract registry is a decentralized database”; claim 11 “wherein the search terms comprise at least one of … and name spaces”; and claim 16 recites “wherein the smart contract registry stores data comprising … one other blockchain”. As per the previous rationale these claim limitations are not given patentable weight. However, for the sake of compact prosecution, the examiner has located and provided relevant prior art disclosing the claimed “smart contract registry database”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 12, 14-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molinari et al. (US 20170011460 A1) in view of Ganesh et al. (US 20170061347 A1), in further view of Lin et al. (US 20170046651 A1) and Holloway et al. (US 20170331896 A1).

In regards to Claims 1, 8, and 15, Molinari discloses:
A (system/non-transitory computer readable medium configured to perform at least a) method implemented by at least one hardware processor, comprising: receiving a contextual contract for addition to a blockchain, the contextual contract specifying a transaction between a first entity and a second entity and including at least one state dependent term that is based on future occurring trigger events (See Molinari: Para. [0098] “The buyer of the security and the seller of the security may then be presented with a smart contract for transferring ownership of the security from the seller to the buyer (step 320). The smart contract may be accessible to the buyer and the seller via their cryptographic wallets 125”, See Molinari: Para. [0099] – “Next, security rules associated with the security are retrieved and incorporated as measures into the smart contract (step 330) … Preferably, the smart contract enables the parties to conduct the transaction and provide all necessary information and documentation electronically, and to sign all documents electronically (e.g., using e-signatures”). – The smart contract specifies that the transaction is between a buyer of the security and the seller of the security. Additionally, Molinari discloses that the contract contains additional elements/terms relating to fulfillment of the smart contract at a later date);
appending a block to the blockchain based on the received contextual contract, (See Molinari: Para. [0097] – “In accordance with the method, a block 275 may be appended to a blockchain ledger 175 for initiating a trade of a security (step 310)”);
the blockchain deployed at a distributed ledger comprising a database shared by multiple computing nodes participating in a system according to a blockchain protocol; (See Molinari: 
in response to appending the block, activating, by the hardware processor, a ledger sensor for the contextual contract (See Molinari: Para. [0102] – “After the smart contract is configured to incorporate appropriate measures, information is collected which pertains to the trade (step 340). The information may be supplied to verify compliance of the regulatory rules and restrictions and/or to ensure compliance with the other terms of the contract (e.g., to verify that the buyer has available funds which have been placed in escrow). Information may also be supplied which sets the terms of the trade between the buyer and the seller. As explained above, the information may be automatically collected by the smart contract (e.g., by analyzing the blockchain ledger 175)”) and
extracting, using the ledger sensor, a data value from each said transaction having information corresponding to the at least one term (See Molinari: Para. [0102] – “After the smart contract is configured to incorporate appropriate measures, information is collected which pertains to the trade (step 340). The information may be supplied to verify compliance of the regulatory rules and restrictions and/or to ensure compliance with the other terms of the contract (e.g., to verify that the buyer has available funds which have been placed in escrow). Information may also be supplied which sets the terms of the trade between the buyer and the seller. As explained above, the information may be automatically collected by the smart contract (e.g., by analyzing the blockchain ledger 175)” – the smart contract extracts information/data values from the blockchain ledger relating to the term);
appending a block to the blockchain based on the received data and the contextual contract (See Molinari: Para. [0103] – “A second block 275 is then appended to the blockchain ledger 175 which indicates whether the trade was confirmed or denied (step 350).”).
executing the contextual contract by the first entity and a second entity (See Molinari: Para. [0106] – “Next, blocks 275 are appended to the blockchain ledger 175 in response to smart contracts being executed by investors in connection with a security fund (step 420).”)

Molinari fails to explicitly disclose:
Monitoring, using the ledger sensor, a smart contract registry database of search terms associated with transactions that are appended to at least one of the blockchain and at least one other blockchain responsive to received said future occurring trigger events, said monitoring comprising searching said database for search terms matching the at least one state dependent term provided in said transactions;
Aggregating, using the ledger sensor, the data values extracted from the transactions of received multiple trigger events having said information corresponding to the at least one state dependent term
Generating a new transaction to return, to the contextual contract, from the ledger sensor, an aggregated data value from the data values extracted from the transactions having said information corresponding to the at least one state dependent term
Appending a block to the blockchain based on the new generated transaction having the aggregated data value; and
Executing the contextual contract by the first entity and a second entity using the aggretated data value returned from the ledger sensor

However, in a similar field of endeavor, Ganesh discloses:
monitoring, using a computing device, a database of contract data associated with transactions, said monitoring comprising searching/determining contract terms (See Ganesh: Para. [0026] – “The computing device 100 accesses the databases via network communications, reads and parses data from the contracts 140, and determines properties of each contract that determine 

Therefore, it would have been obvious skill in the art before the effective filing date to apply separate database of contract data, wherein said database is accessible/query-able by a computing device disclosed by Ganesh to use as a comparison tool for contextual contract data containing specific terms received by the blockchain disclosed by Molinari in order to increase the robustness of the invention by allowing the invention the ability to compare/verify incoming data for either security or data processing purposes.

However, the combination of Molinari and Ganesh fails to explicitly disclose:
transactions that are appended to at least one of the blockchain and at least one other blockchain
aggregating, using the ledger sensor, the data values extracted from the transactions of received multiple trigger events having said information corresponding to the at least one state dependent term
generating a new transaction to return, to the contextual contract, from the ledger sensor, an aggregated data value from the data values extracted from the transactions having said information corresponding to the at least one state dependent term
appending a block to the blockchain based on the new generated transaction having the aggregated data value; and
executing the contextual contract by the first entity and a second entity using the aggregated data value returned from the ledger sensor

However, in a similar field of endeavor, Lin discloses:
aggregating data values of multiple transactions (See Lin: Para. [0140] – “In certain aspects, system 140 may generate a distinct block of the customer-specific hybrid blockchain ledger for each transaction involving user 110, and additionally or alternatively, may aggregate the transactions involving user 110 during a particular temporal period, and generate a block of the customer-specific hybrid blockchain ledger that incorporates data specifying the aggregated transactions using any of the exemplary techniques described above.”)
generating and appending a blockchain containing aggregate transaction data to a blockchain ledger (See Lin: Para. [0140] – “In certain aspects, system 140 may generate a distinct block of the customer-specific hybrid blockchain ledger for each transaction involving user 110, and additionally or alternatively, may aggregate the transactions involving user 110 during a particular temporal period, and generate a block of the customer-specific hybrid blockchain ledger that incorporates data specifying the aggregated transactions using any of the exemplary techniques described above.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the transaction data aggregation and subsequent transaction block generation and appending method disclosed by Lin for the generic data storage on the blockchain disclosed by the combination of Molinari and Ganesh, allowing the system to aggregate data based on the terms monitored by the ledger sensor in order to increase the efficiency of the invention by allowing data to be stored on the blockchain more efficiently by grouping multiple sets of incoming data into a singular blockchain block. 

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the aggregate transaction data disclosed by Lin as an execution determination factor of the contextual contracts disclosed by the combination of Molinari and Ganesh in order to increase the overall robustness of the invention by allowing for the 

However, the combination of Molinari, Ganesh, and Lin fails to explicitly disclose:
transactions that are appended to at least one of the blockchain and at least one other blockchain

However, in a similar field of endeavor, Holloway discloses:
transactions that are appended to at least one of the blockchain and at least one other blockchain (See Holloway: Para. [0102] – “For example, when moving an asset from one blockchain to another, a transaction may be created in the first blockchain (e.g. the private blockchain), then a transaction is created on the second blockchain (e.g. the public blockchain)”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the multiple blockchain system used to append transaction as disclosed Holloway for the singular blockchain disclosed by the combination of Molinari, Ganesh, and Lin in order to increase the security of the overall system by storing data on two independent blockchains which can be used for additional data verification.

In regards to Claims 2, 9, and 16, the combination of Molinari, Ganesh, Lin, and Holloway discloses:
The method of claim 1, the smart contract registry database storing data comprising: identifiers linking to transactions appended to at least one of the blockchain and the at least one other blockchain; wherein the ledger sensor is configured to monitor at least one of the blockchain and the at least one other blockchain based at least in part on the linking identifier stored in the smart contract registry ((See Ganesh: Para. [0026] – “The computing device 100 accesses the databases via network communications, reads and parses data from the contracts 140, and determines properties of each contract that determine terms of the contract. The terms define, for example, amounts of cash involve and timing obligations for when an amount of cash is given to a customer (outflow) and/or when an amount of cash is required to be paid back by the customer (inflow).”, See Holloway: Para. [0102] – “For example, when moving an asset from one blockchain to another, a transaction may be created in the first blockchain (e.g. the private blockchain), then a transaction is created on the second blockchain (e.g. the public blockchain)”).

In regards to Claims 5, 12, and 18, the combination of Molinari, Ganesh, Lin, and Holloway discloses:
receiving a second contextual contract for addition to a blockchain, the second contextual contract including the at least one term; appending a second block to the blockchain based on the received second contextual contract (See Molinari: Para. [0097] – “In accordance with the method, a block 275 may be appended to a blockchain ledger 175 for initiating a trade of a security (step 310)”); and 
in response to appending the second block, activating the same ledger sensor for the second contextual contract based on the second contextual contract including the at least one term (See Molinari: Para. [0102] – “After the smart contract is configured to incorporate appropriate measures, information is collected which pertains to the trade (step 340). The information may be supplied to verify compliance of the regulatory rules and restrictions and/or to ensure compliance with the other terms of the contract (e.g., to verify that the buyer has available funds which have been placed in escrow). Information may also be supplied which sets the terms of the trade between the buyer and the seller. As explained above, the information may be automatically collected by the smart contract (e.g., by analyzing the blockchain ledger 175)”). 

While not explicitly taught in Molinari, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to duplicate the smart contract processing method of Molinari and thus configure the system to perform/repeat the block appending process disclosed in claim 1 to fulfill, with an additional block, the identical functionality disclosed in claim 5. 
As per In re Harza, 274 F.2d 669, 124 USPQ 678, “It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. It is clear to one of ordinary skill in the art that the result of appending a block to a blockchain is neither new nor unexpected in the field of blockchain technology.
Specifically, each duplicated limitation do not result in a new or unexpected result because:
receiving a contextual contract for addition to a blockchain, the contextual contract specifying a transaction between a first entity and a second entity and including at least one state dependent term that is based on further occurring trigger events; - Duplication of this limitation reciting a receiving step for a contextual contract simply results in a system receiving more than a singular contextual contract which cannot be considered unexpected result as it is expected, to one of ordinary skill in the art, that duplicating a receiving step would simply result in said step being performed twice. 
appending a block to the blockchain based on the received contextual contract; - Duplication of this limitation reciting an method step for appending a block to a blockchain based on a received contract simply results in the blockchain of the system containing an additional block which cannot be considered an unexpected result as it is expected, to one of ordinary skill in the art, that the duplication of a block appending step to a blockchain would result in said blockchain containing an additional block.
in response to appending the block, activating, by the hardware processor, a ledger sensor for the contextual contract; - Duplication of this limitation reciting the activation of the ledger sensor of the system based on a contextual contract simply results in a 


In regards to Claims 7, 14, and 20, the combination of Molinari, Ganesh, Lin, and Holloway discloses:
The method of claim 6, wherein the value corresponding to the at least one state dependent term is aggregated by the ledger sensor each time a transaction that corresponds to the at least one state dependent term is appended to at least one of the blockchain and the at least one another blockchain (See Molinari: Para. [0101] – “The smart contract may also analyze information embedded or stored on the blockchain 175 to determine whether the buyer and seller are complying with the regulatory rules and restrictions associated with the security. For example, in the event that a seller is restricted from selling the security within a predetermined period of time, the smart contract can analyze the blocks 275 associated with the security to determine whether the period of time has lapsed and automatically confirm or deny the contract based on whether this condition was satisfied.” – In this case, the term would be considered the condition of the period of time having lapsed which is constantly being updated.).

Claim 3-4, 10-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molinari in view of Ganesh in further view of Lin, Holloway, and Johnsrud et al. (US 20170243287).

In regards to Claims 3 and 10, the combination of Molinari, Ganesh, Lin, and Holloway discloses the method of claim 2 but fails to explicitly disclose:
wherein the smart contract registry is a decentralized database.

However, in a similar field of endeavor, Johnsrud discloses:
wherein the smart contract registry is a decentralized database (See Johnsrud: Para. [0041] – “Smart contract infrastructure can be implemented by replicated asset registries and contract execution using cryptographic hash chains and Byzantine fault tolerant replication. For example, each node in a peer-to-peer network or blockchain distributed network may act as a title registry and escrow, thereby executing changes of ownership and implementing sets of predetermined rules that govern transactions on the network.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the decentralized database disclosed by Johnsrud for the generic database disclosed by the combination of Molinari, Ganesh, Lin, and Holloway in order to increase the security of the database by using a decentralized database which provides increased protection from single point attacks.

In regards to Claim 4, 11, and 17, the combination of Molinari, Ganesh, Lin, and Holloway discloses:
The method of claim 2, wherein the at search terms comprise at least one of meta data, key words, applications, enterprise blockchains, and name spaces (See Molinari: Para. [0102] – “As explained above, the information may be automatically collected by the smart contract (e.g., by analyzing the blockchain ledger 175) or may be supplied by the parties.”).

Claim 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molinari in view of Ganesh in further view of Lin, Holloway, and .Xie et al. (US 20190043059 A1).

In regards to Claims 21-23, the combination of Molinari, Ganesh, Lin, and Holloway discloses the method of claim 1 but fails to explicitly disclose:
The method of claim 1, wherein the said ledger sensor further performs incrementing a counter in response to detecting the received triggering event, wherein the aggregated data value comprises a counter value of detected triggering events 

However, in a similar field of endeavor, Xie discloses:
incrementing a counter in response to detecting a triggering event, wherein an aggregated data value comprises a counter value of detected triggering events (See Xie: Para. [0080] – “In some embodiments, a counter is stored in an authentication database and may be triggered or activated according to one or more recorded events or transactions, e.g., receipt of an item at a particular level of the supply chain, first authentication request, first sale, etc. Subsequent events or transactions advance the counter.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the incrementing counter based on a triggered event disclosed by Xie to count the contextual contract terms received by the system disclosed by the combination of Molinari, Ganesh, Lin, and Holloway in order to increase the transparency of the system by keeping track of all of the pertinent received transactions that could alter the outcome of previously posted smart contracts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Klein et al (US 20170206326 A1) discloses a system configured to handle requests/queries for contract data including contract documentation, wherein said contract data is stored within a contract database.
Metnick et al. (US 20170372392 A1) discloses a method for storing, within a database, agreement/contract information for the purposes of validating transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685